IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Margaret Mazur,                          :
                          Petitioner     :
                                         :
               v.                        :          No. 291 C.D. 2018
                                         :
Unemployment Compensation                :
Board of Review,                         :
                    Respondent           :


                                       ORDER

               NOW, October 15, 2018, upon consideration of petitioner’s

application for reargument, the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge